 

Exhibit 10.1

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

AMENDMENT NO. 1

 

TO THE COMMON STOCK PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 1 (the “Amendment”) TO THE COMMON STOCK PURCHASE AGREEMENT
dated December 6, 2017 (the “Agreement”) is entered into as of March 30, 2018,
by and among Rezolute, Inc., a Delaware corporation (formerly known as
AntriaBio, Inc.) (the “Company”), and XOMA Corporation, a Delaware corporation
(“Purchaser”). Terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Agreement.

 

WHEREAS, the Purchaser and the Company entered into the Agreement and now desire
to amend certain provisions of such Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in this Amendment, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Sections 1.2, 1.4 and 1.5 of the Agreement are each hereby amended and restated
in their entirety as follows:

 

1.2 Initial Closing. The initial purchase and sale of the Shares shall take
place remotely via the exchange of documents and signatures within five (5)
business days following the earlier of (1) the closing of an equity or debt
financing of the Company occurring after January 1, 2018 resulting in gross
proceeds to the Company of at [*], or (2) the initiation of the second cohort
for the Company’s clinical study of its [*] (which time, date and place are
referred to in this Agreement as the “Initial Closing”) (the “Initial Closing”).
At the Initial Closing, the Company shall deliver to the Purchaser 7,000,000 of
shares of the Company’s Common Stock (the “Initial Closing Shares”). The Company
shall instruct VStock Transfer, LLC (the “Transfer Agent”) to register such
issuance via book entry at the time of such issuance.

 

1.4 Qualified Financing Closing. A subsequent purchase and sale of Shares shall
take place remotely via the exchange of documents and signatures concurrently
with the closing of a Qualified Financing (as defined below), or at such other
time as the Company and Purchaser shall mutually agree (which time, date and
place are referred to in this Agreement as the “Qualified Financing Closing”).
At the Qualified Financing Closing, the Company shall deliver to Purchaser that
number of Shares, and/or other securities issued in a Qualified Financing (the
“Qualified Financing Shares”) equal to a quotient, the numerator of which shall
be: (i) Eight Million Five Hundred Thousand Dollars ($8,500,000); minus (ii) the
Interim Financing Value represented by Shares issued to Purchaser prior to the
Qualified Financing; and the denominator of which shall be: (x) in the case of a
Qualified Financing that is an equity financing, the price per share of the
stock (or units, if additional securities are issued together with stock) sold
in the Qualified Financing; or (y) in the case of a Qualified Financing that is
non-dilutive to the Company, the weighted average of the closing bid and asked
prices or the average closing prices of the Common Stock on the Principal Market
for the ten day trading period prior to the announcement of such Qualified
Financing. A “Qualified Financing” shall mean an equity or debt financing event
resulting in aggregate gross cash proceeds to the Company of at least $20
million. The Company shall provide Purchaser a written notice specifying the
date of the Qualified Financing Closing, which notice shall be delivered no less
than ten (10) business days prior to the date of the Qualified Financing
Closing. For the avoidance of doubt, in the event that the Initial Closing has
not occurred prior to the Qualified Financing Closing, the Company shall issue
both the First Closing Shares and the Qualified Financing Shares at the
Qualified Financing Closing.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 





 

1.5 2019 Closing. In the event that the Qualified Financing Closing has not
occurred on or prior to March 31, 2019, then a purchase and sale of the Shares
shall take place remotely via the exchange of documents and signatures on April
1, 2019 (which time, date and place are referred to in this Agreement as the
“2019 Closing”). The Initial Closing, each Interim Closing, the Qualified
Financing Closing and the 2019 Closing is each referred to herein as a “Closing”
and, together the “Closings.” At the 2019 Closing, the Company shall deliver to
the Purchaser that number of Shares, (the “2019 Shares”) equal to Eight Million
Five Hundred Thousand Dollars ($8,500,000) divided by the weighted average of
the closing bid and asked prices or the average closing prices of the Common
Stock on the Principal Market for the ten day trading period prior to the 2019
Closing. For the avoidance of doubt, in the event that a Qualified Financing
occurs after the 2019 Closing, the Qualified Financing Shares will be issued in
accordance with the terms hereof in addition to the Initial Closing Shares and
the 2019 Shares.

 

THE FOREGOING SETS FORTH THE ENTIRE SUBJECT MATTER OF THE AMENDMENT AND OTHER
THAN AS SET FORTH HEREIN, ALL OTHER TERMS AND CONDITIONS OF THE AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT. THE GENERAL PROVISIONS OF ARTICLE 10 OF THE
AGREEMENT ARE INCORPORATED HEREIN AND ARE APPLICABLE TO THIS AMENDMENT.

 

IN WITNESS WHEREOF, the undersigned parties have duly executed this Amendment as
of the date first above written.

 

  COMPANY:       REZOLUTE, INC.         By: /s/ Morgan Fields             Name:
Morgan Fields             Title: Chief Accounting Officer             Date:
30-Mar-2018           PURCHASER:       XOMA CORPORATION         By: /s/ Jim Neal
            Name: Jim Neal             Title: Chief Executive Officer          
  Date: 30-Mar-2018

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

